By the Court.
In this cause it appears, that the appellant has relied solely on his legal title to the land in contest, which was obtained subsequent to the certificate from tho commissioners on which the appellee founds his claim. So that if tho locations contained in his certificate from the commissioners, and his entry with the surveyor, do in substance agree, and are such as the land law requires, his claim ought to prevail.
To these points, therefore, the court has principally directed its inquiries; and the court finds that it is not necessary to determine whether the locations of the appellee do, or do not agree *337with each other; inasmuch as on consideration of the testimony adduced none of the precise calls in those locations seems to be satisfactorily identified, which is essential to a claim depending on a location made with a surveyor, if not to one made with the commissioners.
But be this as it may, the court is decidedly of opinion, that the place shown for the improvement of the appellee as. called for in his locations, had not that notoriety when the locations were made, which the land law and the reason of the case requires. And as none of the other calls therein, are in themselves precise and unequivocal, that the appellee hath not made out either a legal or equitable right to recover any land from the appellant. Wherefore, it is decreed and ordered that the decree of the court for the said district in the said cause rendered, be reversed and held for naught, with costs, etc.
Note. — An attempt was made in this cause to impeach the character of Richard Davis, which produced a great many depositions to contradict the facts with which he was charged, which they did completely and satisfactorily.
The depositions together with that of the witness who impeached Davis’ character aro omitted, because the attempt was unsuccessful, and the.charge not insisted upon at the trial.